Title: To James Madison from Dayton Leonard, 21 December 1810 (Abstract)
From: Leonard, Dayton
To: Madison, James


21 December 1810, Tompkins, Delaware County, New York. “I have been sick these twenty one years Just so much strength as to be able to keep a bout and ride a bout but unable to do any labour and always very uncomfortable.” Describes his plan for a perpetual motion machine conceived of in 1800. “I do now request you sir to use your influence to obtain some money of congress and for the world’s sake sir I hope you will not neglect me it is out of my powr to tell what it will cost but I think three hundred dollars will facilitate the work perhaps less.” If a reference is required, his neighbors may not be willing to provide one as they are “great unbelievers they argue very powrful as they imagine some say it cannot be made to go because so many skilful men have tryed and failed.” Does not presume to judge the future from the past and reminds JM of the tale of the fox and the turtle. Trusts that the people will not begrudge a small sum “to oblige an unhappy fellow creature.” The money can be sent by General [Erastus] Root.
